United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL FUEL PLANT,
Drakesboro, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ronald K. Bruce, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1964
Issued: April 6, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 13, 2008 appellant, through her attorney, filed a timely appeal from a
September 14, 2007 merit decision of the Office of Workers’ Compensation Programs and a
May 13, 2008 merit decision of a hearing representative denying her claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d) the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to her employment factors.
FACTUAL HISTORY
On March 28, 2007 appellant, then 64 years old, filed an occupational disease claim
(Form CA-2) alleging that she sustained chronic obstructive pulmonary disease (COPD) and
pneumoconiosis as a result of her employment. She first learned of the condition on January 30,

2007 after reviewing a chest x-ray. The employing establishment controverted the claim. The
record reveals appellant stopped working on October 1, 2004.
By letter dated March 30, 2007, the Office notified appellant of the deficiencies in her
claim and requested additional information.
In an undated statement, appellant alleged that she worked at the employing
establishment from August 1990 until April 1991 and from January 1993 through October 2004,
during which time she continuously inhaled dust in her capacity as a clerk, custodian and convey
car dump operator. She also noted that she smoked about a pack of cigarettes a day from her late
20’s until age 50 but that she had not smoked for 15 years.
In a March 6, 2007 medical report, Dr. William C. Houser, a Board-certified
pulmonologist, discussed appellant’s medical history and reported her claims that she was
exposed to coal dust, fly ash, asbestos and other respiratory irritants while working at the
employing establishment.
Diagnostic tests indicated pneumoconiosis plus changes of
emphysema. Dr. Houser diagnosed severe chronic obstructive pulmonary disorder (COPD),
which he opined was due to appellant’s former cigarette smoking and exposure to respiratory
irritants during her 12-year employment at the employing establishment. He advised that, as
well documented in medical literature, exposure to dust, smoke and fumes can cause COPD and
if the disease is present, exposure to respiratory irritants can aggravate the disease process and
over a period of time resolve in a progression of the disease.
In a medical report dated November 22, 2006, Dr. Stephen Adams, Board-certified in
family medicine, reviewed appellant’s file at the request of the employing establishment. He
reviewed appellant’s occupational history and the medical report provided by Dr. Houser.
Dr. Adams stated that appellant began working directly with coal in 1998 and was diagnosed
with COPD less than three years later. He opined that, given the slowly progressive nature of
COPD, the onset of the disease in all likelihood predated her job duties. Dr. Adams noted that
appellant smoked cigarettes since age 17 or 18 and opined that, in the absence of excessive
exposure to respiratory irritants, her decades of smoking should assume as the direct cause of her
disease.1
On June 28, 2007 the Office referred the record and a statement of accepted facts to an
Office medical adviser, Dr. A.E. Anderson. In a June 29, 2007 report, Dr. Anderson attributed
appellant’s COPD was a function of her smoking cigarettes for years. He referred to a report
from the employing establishment, which stated that the record measured exposure to respirable
dust in the work area was well below permissible limits and opined that this exposure did not
cause or aggravate her COPD.
On July 11, 2007 the Office referred appellant to Dr. Harold Dale Haller, Jr., a Boardcertified pulmonologist, for a second opinion regarding whether her exposure to irritants in the
workplace caused or aggravated a pulmonary condition.

1

Dr. Adams noted that appellant’s medical records indicated that she had begun smoking at age 17 or 18, even
though she reported to Dr. Houser that she did not begin until her late 20s.

2

In an August 13, 2007 medical report, Dr. Haller reviewed appellant’s medical and
occupational history and performed a full physical examination. He diagnosed moderate-tomoderately severe COPD, principally of the emphysematous type. Dr. Haller did not have data
on the dust exposure levels associated with appellant’s work or any medical records for the
period after her herniorrhaphy, which was when her symptoms first began. He opined that it was
very unlikely that the COPD was due to her work exposure, but rather her cigarette smoking was
the major contributor. Dr. Haller stated that appellant’s principle dust exposure period was only
about six or seven months maximum and that, unless the levels of exposures was exceedingly
high, it was very unlikely the dust exposure would be more than a very minor factor in her
COPD. He noted that, in the presence of cigarette use, any kind of dust can potentially
accelerate the disease. Dr. Haller opined that appellant’s symptoms started basically after her
herniorrhaphy, which resulted in a pneumonia that could have damaged her lungs and
contributed to worsening of the COPD. Further, he stated that appellant’s obesity, potential
cardiac dysfunction, anemia and exposure to second hand smoke from her husband and mother
may have also contributed to her dyspnea and COPD.
By decision dated September 14, 2007, the Office denied appellant’s claim finding that
she did not establish that she sustained an injury in the performance of duty.
On September 27, 2007 appellant, through her attorney, filed a request for an oral hearing
before a hearing representative.
In an October 22, 2007 medical report, Dr. Haller reviewed additional information
concerning appellant’s occupational history at the request of appellant’s counsel. He stated that
the additional information did not create any appreciable changes in his findings. Dr. Haller
advised that the principle cause of appellant’s medical condition remained her tobacco abuse
both primary and through second-hand exposure.
On February 25, 2008 appellant testified at an oral hearing before a hearing
representative that she was exposed to dust at the employing establishment beginning in
August 1990 and in several different positions through 2004.
By decision dated May 13, 2008, the hearing representative affirmed the denial of the
claim, finding that there was no rationalized medical opinion that appellant’s condition was
causally related to her employment. Dr. Haller’s report, finding that appellant did not have a
work-related pulmonary condition, constituted the weight of the medical evidence as it was
based on a complete and accurate factual and medical background.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of appellant’s claim by the weight of the
reliable, probative and substantial evidence,3 including that she is an “employee” within the
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).

3

meaning of the Act4 and that she filed her claim within the applicable time limitation.5 The
employee must also establish that she sustained an injury in the performance of duty as alleged
and that her disability for work, if any, was causally related to the employment injury.6
Proceedings under the Act are not adversarial in nature nor are the Office a disinterested
arbiter. While appellant has the burden to establish entitlement to compensation, it shares the
responsibility in the development of evidence.7 Once it has begun an investigation of a claim, it
must pursue the evidence as far as reasonably possible.8 The Office has an obligation to see that
justice is done.9 The Board has stated that, when it selects a physician for an opinion on causal
relationship, it has an obligation to secure, if necessary, clarification of the physician’s report and
to have a proper evaluation made.10 Where the Office referred appellant for a second opinion
physician and the report did not adequately address the relevant issues, it should secure a report
on the relevant issues.11
ANALYSIS
The issue is whether appellant established that her inhalation of irritants during her
employment caused or aggravated her COPD. The Board finds this case is not in posture for a
decision.
Appellant submitted a March 6, 2007 medical report from Dr. Houser, who diagnosed
COPD and opined that the condition was caused by cigarette smoking and exposure to
respiratory irritants during her federal employment. The Office determined that a second
medical opinion was necessary and referred appellant to Dr. Haller, a Board-certified
pulmonologist. In an August 13, 2007 medical report, Dr. Haller opined that, because
appellant’s principle dust exposure lasted only six or seven months, it was unlikely the exposure
would be more than a very minor factor in her COPD. However, he noted that, in the presence
of cigarette use, any kind of dust can potentially accelerate the disease. Dr. Haller related
appellant’s condition primarily to years of cigarette smoking and other potential causes,
including obesity, cardiac dysfunction, anemia and exposure to second-hand smoke. However,
he noted that he did not have access to information regarding the dust exposure levels during
appellant’s employment or the medical records for the time her symptoms began. Although,
4

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); See 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
6

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

John J. Carlone, 41 ECAB 354 (1989).

8

Edward Schoening, 41 ECAB 277 (1989).

9

Lourdes Davila, 45 ECAB 139 (1993).

10

Steven P. Anderson, 51 ECAB 525 (2000).

11

Robert Kirby, 51 ECAB 474 (2000).

4

Dr. Haller noted the lack of certain information, he noted that appellant’s exposure to dust
contributed to her COPD.12 In a subsequent October 22, 2007 medical report, Dr. Haller opined
that appellant’s COPD was principally caused by tobacco abuse.
The Board finds that Dr. Haller did not provide a fully-rationalized opinion on whether
appellant’s employment aggravated her COPD. Dr. Haller focused his inquiry solely on whether
appellant’s exposure to irritants was the primary cause of her condition. It is well-established
that a work factor does not have to materially contribute to a disabling condition for appellant to
be entitled to compensation benefits. If the medical evidence reveals that a work factor
contributed in any way to an appellant’s condition, such condition would be compensable.13 As
the Office undertook development of the medical evidence by referring appellant for a second
opinion physician, it should secure a report adequately addressing the relevant issues of whether
appellant’s exposure to irritants during her employment contributed in any way to her COPD.14
The Board further notes that Dr. Haller noted that he did not have access to certain
medical records during the period after appellant’s herniorrhaphy, which was when her
symptoms first started to appear. Dr. Haller premised his opinion on the fact that appellant was
only exposed to the irritants for six to seven months, but noted that he did not have access to
exposure information. The evidence of record indicates that appellant was exposed to dust and
other irritants throughout her employment, from 1990 to 2004. The Office should further
develop this aspect of the claim.
The Board finds that Dr. Haller’s medical opinion is unclear on the issue of whether
appellant’s COPD is related to her employment. On remand, the Office should submit an
updated statement of facts, along with a complete medical record to Dr. Haller for clarification
on the issue of whether appellant’s work-related exposure to irritants aggravated her medical
condition. After this and such other development as the Office deems necessary, it should issue
an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture on the issue of whether appellant sustained
an injury in the performance of duty causally related to her employment factors.

12

See infra note 15.

13

See Arnold Gustafson, 41 ECAB 131 (1989); Beth Chaput, 37 ECAB 158 (1985).

14

Peter C. Belkind, 56 ECAB 580 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2007 decision of the Office of
Workers’ Compensation Programs and the May 13, 2008 decision of the hearing representative
are set aside and remanded for further development consistent with this decision of the Board.
Issued: April 6, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

